Citation Nr: 0011776	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971, and from June 1972 to July 1975, to include 
service in Vietnam.  The veteran is in receipt of the Combat 
Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for PTSD.

The RO, in a rating decision dated in May 1995 established 
service connection for hearing loss and assigned a zero 
percent evaluation.  The veteran's claim for service 
connection for a back injury was denied.  The veteran did not 
appeal within one year.  That decision is final.  38 C.F.R. § 
20.302(a) (1999).  

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a member of the 
Board at the RO located in Portland, Oregon.  The veteran was 
notified by letter dated in January 2000 of the time and 
place of the hearing but failed to report.  Therefore, in the 
absence of a showing of good cause, for his failure to 
report, the hearing request is considered withdrawn.  38 
C.F.R. § 20.704(b) & (d) (1999).  


FINDING OF FACT

The record does not contain a competent diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served in the United States Army from April 1969 
to April 1971 and from June 1972 to July 1975.  Service 
records reflect that from October 1970 to April 1971 he was 
stationed in Vietnam.  His DD Forms 214 show his military 
occupational specialty was infantry indirect fire crewman and 
that he is in receipt of the Purple Heart Medal and Combat 
Infantryman Badge.  

The service medical records reflect that on an entry 
examination in October 1968, a separation examination in 
April 1971 and a discharge examination in March 1975, the 
veteran's psychiatric status was normal.  Additionally, on 
the accompanying reports of medical history of October 1968 
and April 1971, the veteran denied having trouble sleeping, 
depression or excessive worry, loss of memory, and nervous 
trouble.  On the accompanying report of medical history, 
dated in March 1975 the veteran reported having or having had 
trouble with depression or excessive worry, also indicating 
that he did not know if he had nervous trouble of any sort.  
He denied having had trouble sleeping and loss of memory.  
 
In his application for compensation, dated in November 1994, 
the veteran provided his current, updated address and 
reported that he had been treated at the VA Medical Center in 
Eugene, Oregon in 1991.  

By letter dated in December 1994, the RO requested that the 
veteran provide an authorization for release of information.  
The letter was sent to the address provided by the veteran 
one month earlier and was returned to the RO in February 
1995, marked "unclaimed."

The veteran was scheduled for VA examination in March 1995.  
He failed to report.  The records reflect that the veteran's 
representative indicated that the veteran's current address 
was unknown and that no other contact information pertaining 
to the veteran was available; a message for the veteran to 
contact the RO was left at his last known address.

In a statement in support of his claim, dated in February 
1996, the veteran indicated that he had participated in group 
PTSD counseling and, as a result, concluded that losing his 
fellow troops and his best friend had seriously inhibited him 
from improving, trying new activities, advancing in school 
and work and from forming new personal and social 
relationships.  He stated that hitting a land mine during 
service, or fear of a recurring incident, had kept him in a 
withdrawn state.  The veteran stated that overcoming his 
fears and inhibitions would be extremely difficult, if not 
impossible.  

In the accompanying PTSD questionnaire, dated the same month, 
the veteran described stressful events during service to 
include running over land mines, a driver being shot and a 
machine gunner point man and best friend being killed in 
action.  The veteran reported that he had been a machine 
gunner and a track commander.  He stated that his mental or 
emotional symptoms included depression, anxiety and paranoia.  
He claimed that he had had nightmares every night while he 
was in Vietnam and for nine months after he had returned.  He 
indicated that the only time he had not experienced 
nightmares was when he was "dead drunk."

The veteran was afforded a VA mental disorders examination by 
a social worker in March 1996.  The examiner indicated that 
the C-file had been reviewed.  The veteran reported that he 
had received a general, under honorable conditions, discharge 
for alcoholism in 1975.  The veteran stated that he was 
court-martialed during his second tour for trying to shoot 
someone with whom he had had a fight.  He reported that his 
last job was at the VA Medical Center in Roseburg, where he 
worked as a Certified Nursing Assistant (CNA).  The veteran 
reported that prior to that he had had odd jobs and had 
traveled with a carnival from 1980 to 1989.  

At the examination, the veteran related various Vietnam 
experiences, including the death of one of his gunners during 
a firefight.  He described feeling partially responsible for 
the gunner's death because he had been away on another 
assignment at the time.  The veteran indicated that he 
avoided thinking about the incident and only spoke of it when 
drinking alcohol.  The veteran also reported having been in a 
vehicle that drove over a land mine, with resultant injuries 
to himself and to a lieutenant and driver.  The veteran 
indicated while waiting in the field for their unit to 
return, a lieutenant borrowed a vehicle and driver from the 
veteran.  The veteran reported that the driver accidentally 
shot himself and that the veteran had guilt feelings about 
the incident.  

The veteran gave a history of substance abuse, and reported 
that he did not trust people and felt that his friends were 
out to get him.  He reported hypervigilance and that he had 
tried to kill himself three times, twice by drowning and once 
by shooting up methamphetamines.  He stated that he awakened 
several times throughout the night feeling anxious, that he 
had nightmares three times per week, and that he had 
flashbacks every two to three weeks, usually when he is in a 
wooded area.  He reported intrusive thoughts and avoidance of 
war movies and Asian people.  He stated that he no longer 
enjoyed meeting people, resisted getting close to people and 
was isolated.  The veteran reported memory problems and that 
he felt guilty for the men who were hurt or killed under his 
charge when he was not present.  

The examiner reported that the veteran was alert and 
cooperative throughout the interview.  He noted that eye 
contact was averted when responding to questions, giving the 
impression of insincerity.  Little insight and poor judgment 
were noted.  The examiner reported that the veteran had an 
inability to maintain lasting relationships and worked for a 
carnival for so long because he was constantly on the move, 
and, therefore, did not have to get involved with people.  
The conclusion was that the veteran did not meet the DSM IV 
criteria for PTSD.  The diagnostic impressions were 
depression, alcohol abuse and anti-social personality.  

The veteran was afforded a VA psychiatric examination for 
PTSD in April 1996.  The examiner indicated that the C-file 
was reviewed.  The examiner noted a history of substance 
abuse and sleeplessness and intrusive thoughts, which the 
veteran indicated were brought on by environmental stimuli, 
such as the smell of diesel fuel, which reminded him of the 
machinery that he drove in Vietnam.  The veteran reported 
that he had had dreams of war experiences in the first year 
after returning from Vietnam and claimed that he currently 
had nightmares but could not remember their content.  He 
reported that since service he had had a difficult time 
trusting 



people.  He stated that the most traumatic experience was 
hitting a land mine, which injured several men.  He reported 
that after separation in 1971, he felt that the job had not 
been finished and at reenlistment requested to return to 
Vietnam, but his request was denied.  The veteran reported a 
history of chronic alcoholism during his second tour and 
stated that he had had disciplinary problems, which included 
an assault and a threat to kill a man with a pistol.  He 
noted that he actually intended to kill the man but that the 
pistol had been empty.  Treatment for depression was noted 
and the examiner indicated that the veteran was currently 
taking medication.  Prior hospitalizations were noted to have 
been in connection with alcoholism and paranoia or 
depression.  

Mental status examination revealed clear and non-tangential 
thoughts.  The examiner noted that the veteran offered no 
information spontaneously and elaborated adequately to 
directed questions.  His mood was rated as a five or six on a 
scale of one to ten, where one was low and ten was high.  The 
veteran did not describe any morbid mood or sense of 
hopelessness or worthlessness.  No delusions or 
hallucinations were noted to be present.  The examiner noted 
a history of attempted suicide, twice during service and once 
for allegations of patient abuse in 1993 in connection with 
his job, although he was noted to have been cleared of the 
charges.  The assessment was that the veteran had some 
avoidant, if not schizoid, personality traits.  The examiner 
concluded that while the veteran had negative memories of his 
military experiences, he did not present with the component 
of a reexperiencing of traumatic events in an intrusive 
manner that manifested itself through a chronic anxiety 
disorder.  The psychiatric diagnoses were history of 
recurrent depression - treated, and schizoid and avoidant 
personality traits.  His psychosocial and environmental 
problems were listed as limited social support system, 
unemployment, homelessness - domiciliary living, and limited 
finances.  The veteran's global assessment of functioning 
(GAF) was 65.  





In his substantive appeal, VA Form 9, dated in March 1997, 
the veteran indicated that he had had problems in the past 
and currently had problems as a result of his injury and 
service in Vietnam.  He stated that he had not been able to 
overcome the problems.  

In January 1999 the RO referred the veteran's case for review 
by the April 1996 psychiatric examiner, if available, or 
otherwise for review by another psychiatric examiner, on the 
basis that the April 1996 examination had presumably been 
based on the criteria of DSM III.  Accordingly, the RO 
requested that the file be reviewed to determine whether the 
veteran met the criteria for a diagnosis of PTSD under the 
DSM IV criteria.  The physician who reviewed the case 
concluded that the veteran did not meet the DSM-IV diagnostic 
criteria for PTSD.  Noting that while the veteran was exposed 
to a number of traumatic events in Vietnam and lost some 
friends, he did not personally witness his friends' deaths, 
and did not report intrusive memories, nightmares or 
flashbacks specifically related to these incidents.  
Additionally, the veteran's symptoms of avoidance and 
hyperarousal were noted to be vague.  The examiner opined 
that the veteran's problems functioning were more due to 
heavy alcohol abuse and certain personality traits.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9 (1999).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  Under 38 C.F.R. § 
3.304(f) (1999), a well-grounded claim for service connection 
for PTSD requires the presence of three elements: medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD.  Gaines v. West, 11 
Vet. App. 353, 357 (1998); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  

Analysis

The threshold question to be answered in this appeal is 
whether the veteran has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  In 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the Court 
of Appeals for Veterans Claims held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For the purpose of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A claim for service-connection for a disability must be 
accompanied by evidence, establishing that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In this case, there is no competent 
diagnosis of PTSD in the existing record.  In fact, the VA 
examiner who performed the March 1996 mental disorders 
examination concluded that the veteran did not meet the 
criteria for PTSD.  Further, the VA examiner who performed 
the PTSD examination in April 1996 concluded, in essence, 
that the veteran had some avoidant, if not schizoid 
personality traits and negative memories of his experiences 
in Vietnam, but did not meet the criteria for PTSD.  That 
examiner diagnosed only history of depression and schizoid 
and avoidant personality traits.  Service connection may not 
be granted for a personality disorder as it is not a disease 
or injury within the meaning of applicable legislation 
referable to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).  Moreover, in January 1999, the VA physician who 
reviewed the case for consideration under the diagnostic 
criteria of DSM IV concluded that the veteran did not meet 
the revised diagnostic criteria for PTSD, noting that his 
problems were more due to alcohol abuse and certain 
personality traits.  

The only evidence of record in support of the veteran's claim 
that he has PTSD is his own statement.  While the Board 
acknowledges that the veteran is a Certified Nursing 
Assistant, he is not shown to be qualified to diagnose 
psychiatric disorders.    Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As there is no current medical diagnosis of 
PTSD, the claim for service connection for PTSD is not well 
grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 
1991), even where his claims appear to be not well- grounded, 
where a veteran has identified the existence of evidence that 
could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341 344 (1996).  Although the 
veteran argues that he was treated at a hospital in 1991 for 
alcoholism, he does not allege that the records contain a 
diagnosis of PTSD.

Further, the Board notes that there are psychiatric reports 
considering the rating criteria of both DSM-III-R AND DSM IV.  
In either case, there is no diagnosis of PTSD.  In Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. §  19.9 (1999), prior to 
determining that a claim is not well grounded. 

As the veteran's claim for service connection for PTSD 
condition is not well grounded, the doctrine of reasonable 
doubt has no application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).





The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  


ORDER

Service connection for PTSD is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

